Citation Nr: 0716353	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  98-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted for 
entitlement to service connection for a left ankle disorder.

2.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1981 to 
June 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left ankle disorder was denied 
by an unappealed March 1987 rating decision.  The veteran was 
notified in March 1987.  An unappealed March 1995 rating 
decision did not find new and material evidence sufficient to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Evidence associated with the claims file since the 
unappealed March 1995 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration, is both cumulative and redundant, and is not 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  Prior to August 30, 2002, service-connected 
dermatophytosis was manifested by dry skin, constant itching, 
scales of the hands and feet, and onychomycosis, but no open 
lesions.  On and after August 30, 2002, dermatophytosis 
affected 20 percent of the total body surface area and 25 to 
30 percent of the exposed area, but near-constant systemic 
therapy of corticosteroids.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left ankle disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

2.  Prior to August 30, 2002, the criteria for an increased 
evaluation for service-connected dermatophytosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

3.  On and after August 30, 2002, the criteria for a 60 
percent evaluation for service-connected dermatophytosis have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a left ankle disorder 
and claim for entitlement to an increased evaluation for 
dermatophytosis, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a re-adjudication of the veteran's claim to 
reopen, a January 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the claim of 
entitlement to service connection for a left ankle disorder 
is not reopened.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Prior to a re-adjudication of the veteran's 
claim for an increased evaluation, a July 2001 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Dingess/Hartman, 19 Vet. App. 473; Prickett, 20 Vet. 
App. at 376.  The purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence. 

The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Claim To Reopen

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for a left ankle 
disorder, but determined that service connection for a left 
ankle disorder was not warranted because the current left 
ankle disorder was not caused or aggravated by active 
service.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a March 1987 rating decision, the RO denied service 
connection for a left ankle disorder because the inservice 
left ankle sprain was acute and transitory and without 
residuals.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In September 1994, the veteran filed a claim to 
reopen the issue of entitlement to service connection for a 
left ankle disorder.  In a March 1995 rating decision, the RO 
did not find new and material evidence to reopen the 
veteran's claim because the evidence submitted was not 
material - it related to the veteran's current ankle 
condition, but not to its nexus to active service. 

In April 1999, the veteran filed the current claim to reopen.  
In a November 1999 rating decision, the RO did not find new 
and material evidence to reopen the veteran's claim because 
the evidence submitted was not material as it did not provide 
a link to service.  

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
March 1995 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
VA which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the March 1995 rating 
decision includes the veteran's service entrance examination 
which was negative for any left ankle disorder.  Service 
medical records from November 1983 to January 1984 assessed a 
ligamentous tear of the left ankle.  X-rays were negative but 
indicated soft tissue swelling.  The service separation 
examination was negative for any left ankle disorder.  Also 
of record was a February 1987 VA examination in which the 
veteran reported left ankle stiffness and pain and the 
examiner found no swelling, tenderness, restriction of 
motion, or instability.  An X-ray was negative.  A December 
1994 VA examination, the veteran reported had no ankle 
complaints.  

Evidence of record submitted after the March 1995 rating 
decision includes a June 1996 VA examination in which the 
veteran reported ankle swelling and pain.  The diagnosis was 
left ankle polyarthralgia, etiology unknown.  In March 1999 
and April 1999 VA records, the veteran reported left ankle 
swelling, pain, grinding, and popping.  A March 1999 VA 
examination noted left ankle moderate tenderness, but a 
negative x-ray.  In an October 2000 VA record, the veteran 
reported left ankle swelling and pain on the lateral aspect.  
There was no swelling or redness, but there was tenderness of 
the left lateral malleolus ligament.  

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board finds, however, that 
the newly submitted evidence is not material, because the 
evidence does not show either a current left ankle disorder 
or a nexus to service.  In addition, the evidence is both 
cumulative and redundant because it demonstrates current left 
ankle pain, but continues to indicate no current diagnosed 
ankle disorder.  Although the evidence bears directly and 
substantially upon the specific matter under consideration, 
it is not by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
left ankle disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).   

Claim For An Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a March 1987 rating decision, the RO granted service 
connection for dermatophytosis and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7813, effective December 8, 1986.  In September 1996, the RO 
assigned a 10 percent evaluation under Diagnostic Code 7899-
7813, effective September 28, 1994.  In January 1998, a 30 
percent evaluation was assigned for dermatophytosis under 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806, effective 
September 28, 1994.  

In a September 1994 VA record, the veteran reported skin rash 
since service.  He reported current chronic itching of the 
hands, feet, and body.  The diagnostic impression was rash or 
eczema.  A December 1994 VA skin examination was conducted.  
The veteran reported burning of his hands.  Upon examination, 
there were small 2 to 3 millimeter dry vesiles of the 
bilateral palms, scaly soles, and thick brown toenails, but 
the remainder of the body was clear of lesions.  The 
diagnoses were dyshidrotic eczema and onychomycosis.  

A June 1996 VA skin examination was conducted.  The veteran 
reported current extremely dry skin all over his body 
including the testes.  He also reported painful skin upon 
sweating and a marked post-sweating itch.  Upon examination, 
there was marked scaling of the hands and distal arms, 
bilaterally; onychosis of the toenails; maceration in between 
the toes, with scaling; and marked redness of the whole body.  
The assessment was dermatitis, possibly chemical induced 
versus atopic dermatitis, onychosis, and maceration of the 
toes.  

In a September 1996 statement, the veteran reported extensive 
lesions and disfigurement.  He stated that his body was 
always oozing and he constantly itched.  The veteran 
submitted color photographs.  

In an October 1996 private medical record, there were 
multiple skin lesions on multiple parts of the veteran's 
body.  The lesions were most notable on the palms of his 
hands and soles of his feet, but were also present on the 
torso.  

In a February 1997 VA medical record, the veteran complained 
of penile skin dryness.  The plan was clotrimazole and 
hydrocortisone lotion.  

In a July 1997 statement, the veteran stated that he had a 
dry scrotum, dry skin, lesions all over his body, and was 
constantly itchy.  

In a March 1999 VA medical record, there was dryness of the 
palms and feet.  The veteran reported use of clotrimazole and 
hydrocortisone lotion.  In an October 2001 VA record, the 
veteran reported constant itching and sores of his mouth, 
private areas, and feet.  In another October 2001 VA record, 
examination showed essentially normal skin except scaling and 
skin brakes between the toes.  The assessment was tinea pedis 
with onychomycosis and dermatitis of both hands.  In a 
January 2002 VA record, the veteran reported fissure itching 
of his toes.  Examination showed a fissure between the toes 
with scaling and onychomycosis of the nails compatible with 
tinea pedis.  The assessment was tinea pedis and 
onychomycosis of feet and both hands.  In a March 2002 VA 
record, there was scaly skin on the plantar aspect of both 
feet, discolored thickened 1st, 2nd, and 5th nails of both 
feet, but no open lesions.  The assessments were 
dermatophytosis and onychomycosis.  Active outpatient 
medications included clotrimazole and terbinafine 
hydrocortisone lotion.  The plan was Lamasil cream and 
Lotrimin lotion.

In an April 2002 VA record, the veteran reported little 
change in his dermatophytosis.  Examination showed scaly skin 
on the plantar aspect of both feet, discolored thickened 1st, 
2nd, and 5th toenails, bilaterally, and no open lesions.  The 
plan was erythromycin solution.  In a May 2002 VA record, the 
veteran was seen for tinea pedis and dermatitis.  Examination 
showed .5 to 2 centimeter patches of scale, slight 
inflammation and brown macules over the chest, back, and 
abdomen, diffuse dry scale and lesions on the arms and hands, 
and diffuse dry scale on the soles and web spaces of the 
feet.  The assessment was nummular eczema with atopic 
diathesis and tinea pedis and manum.  The plan was 
triamcinolone cream (TAC), lamisil, and a fungoid tincture.  
In another May 2002 VA record, the veteran reported 
improvement in his dermatophytosis.  Examination showed a 
decrease in scaly skin on the plantar aspect of both feet and 
between the toes, discolored thickened 1st, 2nd, and 5th 
toenails, bilaterally, and no open lesions.  The assessment 
was dermatophytosis, improving, erythrasma, improving, and 
onychomycosis.  The plan was erythromycin solution.  In a 
November 2002 VA record, examination of the groin showed dry, 
pigmented eruption, without inflammation or oozing.  The 
assessment was eczema/dermatophytosis.

A November 2002 VA fee-based dermatological examination was 
conducted upon a review of the claims file.  The veteran 
reported constant itching of the skin of the hands, feet, and 
neck, with ulcer formation and shedding, but no oozing.  He 
reported that he had been unable to work for the past 20 
years due to this condition.  The veteran reported that he 
had been using topical creams for the last year with poor 
response.  Upon examination, the skin was abnormal, with dry 
areas over the feet and hands, and slight skin exfoliation.  
There was no ulceration, crusting, systemic or nervous 
manifestation lesions, callus formation, or skin breakdown.  
There was about 30 percent coverage for the hands and feet.  
There was brownish discoloration in the genital area, with 20 
percent coverage.  The diagnosis was dermatophytosis of the 
hands and feet and generalized dermatitis, no change.  

In a January 2003 VA record, the veteran reported a 20 year 
groin, hands, and feet rash.  Upon examination, there was 
xerosis and slightly hyperpigmented papules of the bilateral 
hands, lichenification of the inner thigh and scrotum, with 
slight maceration of skin folds, and the interdigital web 
spaces of the feet were moist and macerated.  The assessments 
were lichen simplex chronicus of the groin, xerosis/eczema of 
the hands and feet, and intertrigo of the toes.  The plan 
included hydrocortisone lotion for the groin, continue 
erythromycin for the toes, and lidex for the hands and feet.  
In a March 2003 VA record, the veteran reported rash of the 
groin, hands, and feet.  Upon examination, there was xerosis 
and slightly hyperpigmented papules of the bilateral hands, 
lichenification of the inner thigh and scrotum with slight 
maceration of skin folds, and the interdigital web spaces of 
the feet were moist and macerated, with mild erythema and 
fine scale along moccasin distribution.  The examiner 
prescribed hydrocortisone lotion for the groin, lidex and 
urea lotion for the hands and feet, and clotrimazole for 4 
weeks for the toes. 

In a July 2003 VA record, the veteran reported a rash of the 
groin, hands, and feet.  Upon examination, there was xerosis 
and slightly hyperpigmented papules of the bilateral hands, 
lichenification on the inner thigh and scrotum with slight 
maceration in skin folds, the interdigital web spaces of the 
feet were moist and macerated, with mild erythema and fine 
scale along moccasin distribution, and there were multiple 
depigmented patches of the neck and upper chest.  The 
assessments were lichen simplex chronicus of the groin, 
xerosis/eczema of the hands and feet, and intertrigo of the 
toes and tinea pedis.  The plan was clotrimazole for 6 weeks 
for the groin, urea lotion for the hands and feet, and 
clotrimazole for 4 weeks for the toes.  

In an October 2003 VA medical record, there was xerosis of 
the groin and plantar feet without erythema.  The skin 
disorders were stable with the use of carmol, mycelex, and 
hydrocortisone lotion.  The plan was to continue the carmol 
and mycelex.  In a January 2004 VA record, the veteran 
reported dry skin of the groin, feet, and hands.  The veteran 
reported that the carmol, mycelex, and hydrocortisone lotion 
stabilized, but did not resolve, the skin disorders.  Upon 
examination, there was xerosis of the groin without erythema, 
xerosis of the hands, and dry, flaky skin of the plantar 
aspect of the feet, without erythema.  The assessments were 
xerosis and tinea pedis.  The plan was carmol and TAC cream 
for xerosis and terbinafine cream and carmol for the tinea 
pedis.  In an April 2004 VA record, the veteran reported skin 
tingling of 3 hours after showers.  Examination showed no 
skin lesions.  The plan was Claritin and dermasmooth oil.  In 
a July 2004 VA record, the veteran reported no symptoms.  
Examination showed interdigital maceration of the toes.  The 
diagnosis was erosion interdigitalis blastomycetica.  The 
plan was nystatin cream.  

An August 2004 VA fee-based skin examination was conducted.  
The veteran reported burn spots all over his body that caused 
pain, and showed the examiner areas of hyperpigmented scars, 
the size of small pimples on his biceps, for example, or in 
between the toes.  There was itching and skin peeling.  The 
veteran reported that the symptoms flared, but were present 
at all times.  Examination of the hands showed small areas of 
skin peeling, scaling, and exfoliation, but no ulceration or 
crusting.  There were a few hyperpigmented areas that were 
small, 3 millimeters by 3 millimeters, on the palms of the 
hands.  The hyperpigmentations were not raised or ulcerating, 
did not have abnormal texture, and appeared to be scarring 
from previous lesions.  Estimation of the total area was less 
than 6 square inches.  There was skin thickening on the 
palmar aspect of the fingers, resembling callosities.  
Examination of the feet revealed extensive dermatophytosis 
with some exfoliation, but no ulceration, of the plantar 
aspect of the feet, in between the toes and the toenails.  
There were a few small hyperpigmented areas, .3 centimeters 
by .3 centimeters, that the veteran reported caused pain.  
The hyperpigmented areas were level with the skin, were less 
than 6 square inches total, and had no induration, 
ulceration, crusting, or tissue loss.  The skin texture was 
normal.  Examination of the upper chest and neck area 
revealed some non-tender macular hyperpigmented lesions that 
were level with the skin and less than 6 square inches in 
size.  There was no exfoliation, ulceration, crusting, or 
abnormal skin texture although small scaliness could be 
attributed to the hyperpigmented lesions.  Examination of the 
back showed areas of the skin raised from the surrounding 
skin to resemble an early blister.  The veteran stated that 
this is what happened when he scratched his back.  The area 
was less than 6 square inches, somewhat linear, and was 
compatible with possible scratching with fingernails.  It was 
slightly raised, erythematous, with no tissue loss, crusting, 
exfoliation, ulceration, oozing, limitation of motion, or 
abnormal texture.  The veteran declined a groin examination, 
although he asserted that he had very dry, scaly skin with 
lesions in the area of the groin.  The examiner found that 
the veteran's condition was most compatible with atopic 
dermatitis or atopic diathesis and a fungal infection of the 
skin, toenails, and bilateral feet.  The examiner found a 
maximum exposure of about 20 percent of the total body 
surface area and close to 25 to 30 percent of the exposed 
area.  Color photographs were submitted.

In a September 2004 VA record, examination showed widespread 
pinpoint hyperpigmented rashes all over the body with scaling 
hypopigmented patches in between his toes.  The assessment 
was pinpoint generalized rashes and athletes foot.  The plan 
was continue TAC for the rashes and continue Nystatin cream 
for the athlete's foot.  

The veteran's service-connected dermatophytosis is currently 
evaluated as 30 percent disabling, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806.  During the course of this 
appeal, the rating criteria for skin disorders were revised, 
effective August 30, 2002.  VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

Under both the old or new rating criteria, dermatophytosis 
(fungal infection, including of the toenails or other areas) 
is rated under the criteria for eczema.  See 38 C.F.R. § 
4.118, Diagnostic Code 7813 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2006).  Under the new rating criteria, 
dermatophytosis may also be rated as disfigurement of the 
head face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2006).


Under the previous rating criteria for eczema, a 30 percent 
rating is assigned when there is constant exudation or 
itching, extensive lesions, or marked disfigurement and a 50 
percent evaluation required ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised criteria, a 30 percent rating is warranted 
for eczema that affects 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas, or, systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, and a 60 percent 
evaluation is warranted for eczema that affects more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or, constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Under the previous criteria, the veteran is not entitled to 
an increased evaluation because the evidence of record shows 
that there were no ulcerations, extensive exfoliation, 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Accordingly, an increased 
evaluation is not warranted under the previous criteria.  

The Board has considered other potentially applicable 
diagnostic codes under the previous rating criteria.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the 
evidence of record did not demonstrate disfiguring scars of 
the head, face or neck and there was no evidence of third 
degree burns or limitation of motion due to dermatophytosis.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (2002).  
In addition, an evaluation in excess of 30 percent is not 
provided for second degree burn scars, superficial scars, or 
superficial painful scars.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804 (2002).  Moreover, americanan 
leishmaniasis, old world leishmaniasis, lupus erythematosus, 
pinta, tuberculosis luposa, verruga peruana, tinea barbae, 
pemphigus, psoriasis, dermatitis exfoliativa, and malignant 
new growths, are all rated as eczema, which as noted above, 
does not provide for an evaluation in excess of 30 percent.  
38 C.F.R. § 4.118, Diagnostic Codes 7807-7812, 7814-7819 
(2002).  Accordingly, an increased evaluation is not 
warranted under alternative skin diagnostic codes.  

Under the revised criteria, however, an increased evaluation 
is warranted.  Although the VA examiner found that the 
veteran's dermatophytosis affected, at a maximum, 20 percent 
of the total body surface area and 25 to 30 percent of the 
exposed area, the evidence of record shows near-constant 
systemic therapy of corticosteroids or other 
immunosuppressive drugs during the prior 12 month period.  VA 
records from January 2003, March 2003, October 2003, January 
2004, and September 2004 all indicate that the veteran was 
taking TAC, hydrocortisone lotion, or Lidex, all of which are 
corticosteroids.  Accordingly, a 60 percent evaluation is 
warranted under the revised criteria, effective August 30, 
2002.  No higher evaluation is provided for under Diagnostic 
Code 7806.  

The Board has considered an evaluation in excess of 60 
percent under other potentially applicable diagnostic codes 
under the revised rating criteria.  Schafrath, 1 Vet. App. at 
595.  But the evidence of record did not demonstrate 
disfiguring scars of the head, face or neck, limitation of 
motion due to dermatophytosis, exfoliative dermatitis.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805, 7817 (2006).  
In addition, an evaluation in excess of 60 percent is not 
provided for scars that are deep or cause limited motion, 
superficial scars, bullous disorders, psoriasis, cutaneous 
manifestations of collagen vascular diseases, papulosquamous 
disorders, vitiligo, keratinization diseases, urticaria, 
vasculitis, erythema multiforme, acne, or chloracne, scarring 
alopecia, alopecia areata, and hyperhidrosis.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7815, 7816, 
7821-7832 (2006).  Moreover, americanan leishmaniasis, old 
world leishmaniasis, discoid lupus erythematosus, 
tuberculosis luposa, malignant or benign skin neoplasms, skin 
infections, and malignant melanoma are rated as scars or 
dermatitis, which as noted above, do not provide for an 
evaluation in excess of 60 percent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7807-7811, 7818-7820, 7833 (2006).  
Accordingly, an evaluation in excess of 60 percent is not 
warranted under revised skin diagnostic codes.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  There is no evidence of an exceptional 
disability picture as the veteran has not required 
hospitalization due to dermatophytosis.  Accordingly, the RO 
did not err by failing to consider or failing to document its 
consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a left ankle 
disorder is not reopened.

Prior to August 30, 2002, an increased evaluation for 
service-connected dermatophytosis is denied.

On and after August 30, 2002, a 60 percent evaluation, but no 
more, for service-connected dermatophytosis is granted.


REMAND

The Board finds that the issue of entitlement to TDIU must be 
remanded.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.

3.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


